2022 IL App (1st) 220713-U
                                               No. 1-22-0713
                                       Order filed December 27, 2022
                                                                                            First Division


     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).
     ______________________________________________________________________________
                                                   IN THE
                                    APPELLATE COURT OF ILLINOIS
                                              FIRST DISTRICT
     ______________________________________________________________________________
                                                                    )   Appeal from the
     ALICE LEE,                                                     )   Circuit Court of
                                                                    )   Cook County.
              Plaintiff-Appellee,
                                                                    )
     v.                                                             )   No. 21 M3 005866
                                                                    )
     CHARLES TALLEY and ALL UNKNOWN                                 )   Honorable
     OCCUPANTS,                                                     )   Martin S. Agran,
                                                                    )   Judge, presiding.
              Defendants-Appellants.                                )




              JUSTICE HYMAN delivered the judgment of the court.
              Presiding Justice Lavin and Justice Pucinski concurred in the judgment.

                                                  ORDER

¶1        Held:     Affirming trial court’s judgment for plaintiff in forcible entry and detainer
                    case.

¶2           Charles Talley leased a house in Hoffman Estates from plaintiff Alice Lee. Talley received

          a monthly voucher from the Housing Authority of Cook County to help pay rent. But, the

          Housing Authority terminated Talley’s aid after the house failed a mandatory annual

          inspection. Without financial assistance, Talley fell behind on the rent, and Lee filed an
     1-22-0713

        eviction complaint seeking possession and past-due rent. Talley asserts he stopped paying rent

        because the house was not habitable due to a leaky and moldy basement, defective electrical

        equipment, and a non-functioning refrigerator.

¶3         After a bench trial, the trial court ruled in Lee’s favor, finding the evidence showed Lee

        hired workers to make repairs, but Talley refused to allow them in the house, and thus, he had

        no excuse for refusing to pay the rent. The court ordered Talley to vacate the house and pay

        $15,974 for past-due rent and court costs.

¶4         Representing himself, Talley appeals arguing the trial court should have dismissed the case

        because (i) it lacked jurisdiction after he filed a housing discrimination suit against Lee pending

        in federal court and (ii) the house was not habitable. Lee also argues the trial court made two

        evidentiary errors (i) allowing Lee to present hearsay testimony, over his objection, that

        workers told her Talley would not allow them inside the home to do repairs and (ii) allowing

        evidence that he had withdrawn his application for the Housing Authority’s Covid-19

        Recovery Emergency Rental Assistance Program, for which Talley claims he did not qualify.

¶5         We affirm. In the absence of a motion to remove the case to federal court, the trial court

        had jurisdiction, and Talley’s breach of warranty of habitability claim presented an issue of

        fact and was not grounds for dismissal. Further, the trial court did not abuse its discretion in

        ruling on Talley’s hearsay objections or allowing evidence that Talley withdrew his application

        for Covid-19 Recovery assistance.

¶6                                               Background

¶7         Talley and his son moved into the house in September 2003. Talley’s lease required him

        to pay $1,550 monthly rent. Talley was responsible for $715 and received a housing voucher




                                                     -2-
       1-22-0713

          from the Housing Authority for the balance. Continued participation in the voucher program

          was contingent on the house passing an annual inspection.

¶8           On May 4, 2021, Talley sent a letter to Lee identifying several problems, including a leaking

          roof and foundation, which caused the heating vents and basement to flood, non-functioning

          electrical outlets and lights, and a broken refrigerator. Talley said he would be moving out and

          placing rent in escrow until Lee made repairs. Later that month, Lee had the roof replaced, and

          the refrigerator inspected. According to Lee, the refrigerator was not broken but inoperable

          because the electrical system in the house needed updating.

¶9           On May 24, 2021, the Village of Hoffman Estates inspected the property and issued a report

          listing 11 repairs Lee needed to make by June 24, when there would be a reinspection. Repairs

          included fixing the foundation, which was leaking and flooding, mending a water leak in the

          basement bathroom, replacing damaged drywall and wood, rectifying electrical problems, fixing a

          room installed without a permit, and attaching downspouts and gutters.

¶ 10         Lee claimed she hired workers to make the repairs and emailed Talley multiple times, but

          he would not allow the workers in the house. Also, she emailed Sandra Love at the Housing

          Authority asking for an extension for the reinspection because “Charles is not cooperating with

          the repair.” The next day, Lee emailed Darche Turner at the Housing Authority, asking again

          for an extension because Talley insisted the workers get a permit for the electrical work, even

          though a permit was not required. Lee also requested Turner advise Talley to cooperate with

          the reinspection. Turner told Lee the reinspection could not be postponed. Lee emailed Talley

          and told him that if he continued to deny access, his housing benefits would be terminated.

¶ 11         The reinspection went ahead as scheduled, and the house again failed because repairs had not

          been made. As a result, the Housing Authority informed Talley it was terminating his rental



                                                      -3-
       1-22-0713

          assistance, making him responsible for the full $1,550 monthly rent. Talley later applied for the

          Housing Authority’s Covid-19 Recovery Emergency Rental Assistance. The record shows the

          Housing Authority notified him by email that his application was incomplete because he failed

          to explain why he needed the assistance and later his application was denied because he had

          withdrawn it.

¶ 12         Talley stopped paying rent, and Lee served him with a Five Day Notice to terminate his lease.

          She then filed a complaint for possession of the property, money damages for past rent, and

          costs. The same day, Talley filed a complaint in federal district court against Lee, alleging

          housing discrimination. He then moved to dismiss Lee’s complaint, arguing the trial court

          lacked jurisdiction because of his pending federal case. Talley later filed a second motion to

          dismiss Lee’s complaint on the grounds that she had breached the implied warranted of

          habitability. The record indicates the trial court scheduled a Zoom hearing on the motion to

          dismiss in February 2021. The parties agree the trial court denied the motion, but neither a

          hearing transcript nor an order is in the record.

¶ 13                                         Trial Court Proceedings

¶ 14         Talley represented himself at the April 2022 bench trial. Lee testified she had the roof

          replaced in May 2021 and, after the house failed inspection in June 2021, she hired contractors

          to make repairs. The trial court sustained Talley’s hearsay objections when Lee’s attorney

          asked her if the workers told her Talley would not let them in the house. Over Talley’s hearsay

          objection, the court allowed Lee to testify that she asked Darche Turner at the Housing

          Authority to advise Talley to cooperate with the repairs but sustained Talley’s objection when

          Lee’s attorney asked if Turner had advised Talley to cooperate. Lee testified that Talley had

          not paid rent since April 2021, had not placed the rent in escrow, and continues to reside in the


                                                       -4-
       1-22-0713

          home. Lee also testified that the Housing Authority granted Talley emergency Covid rental

          assistance, but he did not accept it.

¶ 15         Talley testified he did not prevent workers from entering the home but asserted his

          driveway was inaccessible because the Village shut down the street for repairs. He also testified

          he did not qualify for the Housing Authority’s Covid-19 housing assistance and did not recall

          withdrawing his application. On cross-examination, Talley acknowledged that before 2021,

          Lee had always made necessary repairs to ensure the home passed inspection.

¶ 16         After the bench trial, the court entered judgment for Lee, ordering Talley to move out by

          May 18, 2022, and to pay $15,974 in past due rent and court costs. In ruling for Lee, the trial

          judge said to Talley,

             “there is no testimony here on your behalf that you allowed people to come in to make

             these repairs but they didn’t want to come. *** The testimony by Ms. Lee is that your

             workmen were turned away by you—from your premises on a number of occasions that

             she could not get in there to make the repairs. *** Had you allowed them to be in there,

             you wouldn’t have lost your rent abatement. *** In addition to that, there is evidence that

             was presented that you withdrew your application for rental assistance. *** The evidence,

             certainly by a preponderance, *** shows that Ms. Lee tried to get those repairs done. As a

             result of that the inspection failed. In addition[,]*** you gave notice were going to vacate

             the property. You did not vacate the property. *** So, for all of those reasons, there will

             be a judgment for the plaintiff and an order of possession.”

¶ 17                                                  Analysis

¶ 18                                              Motions to Dismiss




                                                         -5-
       1-22-0713

¶ 19          Talley contends the trial court should have granted his motions to dismiss because (i) the

          court lacked jurisdiction due to the pending federal case, and (ii) the property was not in a

          habitable state.

¶ 20          A section 2-619(a) motion admits the legal sufficiency of a complaint but asserts

          affirmative matter outside the pleadings that defeats a cause of action. Doe v. Gleicher, 393 Ill.

          App.3 d 31, 34 (2009). The court takes as true all well-pleaded facts and associated inferences

          and considers whether a genuine issue of fact precludes dismissal or whether a claim may be

          dismissed as a matter of law. O’Casek v. Children's Home & Aid Society of Illinois, 229 Ill. 2d

          421, 436 (2008). We review trial court orders on motions to dismiss under a de novo standard

          of review. IFC Credit Corp. v. Rieker Shoe Corp., 378 Ill. App. 3d 77, 85 (2007).

¶ 21          An order in the record indicates the trial court scheduled a Zoom hearing on Talley’s

          motions to dismiss for January 27, 2022, but, as noted, neither a transcript from that proceeding

          nor an order denying the motions was included in the record. An appellant has the burden to

          present a sufficiently complete record to support his or her claim of error. Foutch v. O’Bryant,

          99 Ill. 2d 389, 391-92 (1984). In the absence of a complete record, we must presume the trial

          court’s order conformed with the law and had a sufficient factual basis. Id. at 392. “Any doubts

          which may arise from the incompleteness of the record will be resolved against the appellant.”

          Id. Talley has failed to provide a complete record by including a transcript from the hearing or

          a copy of the order denying the motion to dismiss. Thus, we must presume that the trial court’s

          order conformed with the law and had a sufficient factual basis.

¶ 22          Even so, Talley’s arguments lack merit. Lee’s complaint alleged a justiciable matter under

          the Forcible Entry and Detainer Act (735 ILCS 5/9-101 et seq. (West 2020)), which gave the

          trial court subject matter jurisdiction. See Megan G., 2015 IL App (2d) 140148, ¶¶ 22. (“Under


                                                      -6-
       1-22-0713

          section 9 of article VI of the Illinois Constitution, the jurisdiction of circuit courts extends to

          all ‘justiciable matters except when the Supreme Court has original and exclusive jurisdiction

          relating to redistricting of the General Assembly and to the ability of the Governor to serve or

          resume office.’ Ill. Const. 1970, art. VI, § 9.”). Talley’s federal district court case alleging

          violations of federal civil rights laws did not deprive the circuit court of jurisdiction over the

          eviction case, particularly in the absence of a motion by Talley to remove the case to federal

          court. Hartlein v. Illinois Power Co., 151 Ill. 2d 142, 154 (holding that when a petition for

          removal has been filed in Federal district court and other requirements of section 1446(e) of

          the Federal Judicial Procedures code (28 U.S.C. § 1446(e) (1988)) have been met, the State

          court loses jurisdiction to proceed further until the case is remanded).

¶ 23          Further, in a forcible entry and detainer action, a tenant’s allegation that the landlord

          breached the implied warranty of habitability is an affirmative defense. Circle Management,

          LLC v. Olivier, 378 Ill. App. 3d 601, 610 (2007). It presents a question of fact for the trial court

          to decide on a case-by-case basis. Vanlandingham v. Ivanow, 246 Ill. App. 3d 348, 359 (1993).

          Talley’s allegations that Lee breached the implied warranty of habitability presented a genuine

          question of fact for the trial court, which precluded dismissal under section 2-619(a) of the

          Code. 735 ILCS 5/2-619(a) (West 2020). Thus, the trial court did not err in denying Talley’s

          motions to dismiss.

¶ 24                                                 Hearsay

¶ 25          Talley contends the trial court abused its discretion by admitting (i) Lee’s hearsay

          testimony that the workers she hired told her Talley would not allow them into his home to

          make repairs and (ii) evidence that he withdrew his application for Covid-19 rental relief,

          which conflicted with his testimony that he did not qualify for relief.


                                                       -7-
       1-22-0713

¶ 26         Evidentiary rulings are within the sound discretion of the trial court and will not be reversed

          absent an abuse of discretion. People v. Caffey, 205 Ill. 2d 52, 89 (2001). “An abuse of

          discretion occurs only where the trial court’s decision is ‘arbitrary, fanciful, or unreasonable

          to the degree that no reasonable person would agree with it.’ ” People v. Lerma, 2016 IL

          118496, ¶ 23 (quoting People v. Rivera, 2013 IL 112467, ¶ 37). Hearsay is an out-of-court

          statement offered to prove the truth of the matter asserted and is inadmissible. In re Marriage

          of Hodges, 2018 IL App (5th) 170164, ¶ 23. The trial court has discretion to determine whether

          a statement is being offered for the truth of the matter asserted or for a non-hearsay purpose.

          Caffey, 205 Ill. 2d at 89-90.

¶ 27         During direction examination of Lee, Talley made three hearsay objections to questions

          about whether the repairmen told Lee that Talley would not allow them in the house. The trial

          court sustained all three objections. The trial court overruled a fourth hearsay objection when

          Lee’s attorney asked if she sent an email to Turner at the Housing Authority asking her to

          advise Talley to cooperate with the repairs. The court sustained Talley’s objection to a follow

          up question asking if Turner indeed told Talley to cooperate.

¶ 28         Plainly, Talley cannot argue the trial court abused its discretion by sustaining three of his

          hearsay objections. As to the Talley’s fourth objection, that testimony did not involve

          statements from workers that Talley would not allow them in the home but rather, showed that

          Lee emailed the Housing Authority seeking assistance in making the repairs before the re-

          inspection. Given that the testimony could be offered for a non-hearsay purpose, overruling

          Talley’s objection did not constitute an abuse of discretion. Caffey, 205 Ill. 2d at 89-90.

¶ 29                                 Evidence Regarding Covid-19 Assistance




                                                      -8-
       1-22-0713

¶ 30         Talley contends the trial court erred in allowing evidence about his application for the

          Housing Authority’s Covid-19 Rental Assistance Program to suggest he “should” have

          accepted the aid.

¶ 31         At trial, Lee testified that the Housing Authority granted Talley assistance, but he did not

          accept it, while Talley asserted he did not qualify for the aid. It appears the trial court did not

          believe either party. Contrary to Talley’s contention, the trial court did not hold that he

          “should” have accepted the aid, but rather, made a factual finding that he had withdrawn his

          application.

¶ 32         We give great deference to the circuit court’s credibility determinations and will not

          substitute our judgment for that of the circuit court, which is in the best position to evaluate

          the conduct and demeanor of the witnesses. ICD Publications, Inc. v. Gittlitz, 2014 IL App

          (1st) 133277, ¶ 52. We will not disturb the findings and judgment of the trier of fact if there is

          evidence in the record to support the findings. Id.

¶ 33         Relying on emails, the trial court found that the Housing Authority denied Talley’s

          application for Covid-19 assistance because he withdrew it after being asked to provide

          additional information. That finding was not against the manifest weight of the evidence and

          the trial court did not abuse its discretion in allowing into evidence testimony and documents

          regarding Talley’s application. Caffey, 205 Ill. 2d at 89. Even so, any error was harmless, as

          the trial court’s judgment in Lee’s favor turned on Talley’s refusal to allow workers in the

          home, not on whether he withdrew his application for Covid-19 assistance. Holston v. Sisters

          of The Third Order of St. Francis, 247 Ill. App. 3d 985, 999 (1993) (an erroneous ruling on the

          admissibility of evidence is harmless where the result reached is not affected by the ruling).

¶ 34         Affirmed.


                                                       -9-